DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 May, 2022 is being considered by the examiner.

Response to Amendment/Arguments
This notice of Allowance is in response to Applicant’s Remarks/Amendments filed on 18 May, 2022. Accordingly, the amendments have been entered.
Applicant’s arguments, see pages 8-13, filed on 18 May, 2022, with respect to the rejection of claims 1-20 under 35 U.S.C. 102 or 103 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn. 

Disposition of Claims
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art, when considered, as a whole, alone or in combination, fails to reasonably disclose, teach, and/or suggest the claimed invention as characterized within independent claims 1,9, and 18, and further, the dependents thereof. 


In particular, an environmental control unit for use with a transport container of the independent claims, includes a controller, wherein “the controller is configured to: determine, based on one or more of the destination, the present location, and the internal temperature, whether a condition inside of the transport container is sufficient to maintain an ideal temperature within the compartment with the cooling module switched off for at least some time during a remaining portion of travel to the destination.”
These features are not disclosed in such a way by the prior art so as to at least be capable of providing such operation.
Miros et al. (US 20190003757) [Miros] discloses a method of using a refrigeration unit system through a computing device, the method comprising:
- determining a current location of the refrigeration unit system through a process in the computing device (Line 16 in Paragraph 7),
- calculating by the remote computer a route (i.e., travel path) to a desired destination for the unit (Line 6-8 in Paragraph 12),
- monitoring temperatures including the internal temperature inside of the internal space (Lines 7-9 in Paragraph 10 and Lines 16-22 in Paragraph 14), and 
- controlling a thermoelectric cooling module per the current location, the desired location, and the internal temperature of the portable refrigeration system (Lines 6-13 in Paragraph 20 and Lines 1-11 in Paragraph 84).
However, Miros fails to teach determining if the cooling module can be turned off for any portion of the travel between the current location and the destination based on one or more of the destination, the current location, and the internal temperature, even though Miros discloses  that “the algorithm can allow the unit to pulse between on and off states so as to keep the average temperature within the desired range while using the least amount of power over time from the battery.”
Feagin (US 6,354,104) in view of Miros fails to teach that a controller is operable to determine whether a condition inside the transport container is sufficient to turn the cooling module off for at least a portion of the travel time based on the destination, current location, and the internal temperature of the transport container because Miros simply states that temperature control can be done with a simple on/off thermostat type of algorithm with a hysteresis of a certain temperature.
Sakano et al. (JP 2009192151) [Sakano] discloses a refrigerator that performs a cooling operation and a cold-retaining operation in succession, and more particularly to detection of an abnormality in the cooling temperature. Sakano also discloses that the control device turns the refrigeration circuit (one of the cooling devices) on and off based on the detected internal temperature and the detected core temperature [Lines 3-5 in Paragraph].
However, Sakano fails to teach that the control device is operable to determine whether a condition inside the cooling storage is sufficient to turn the cooling module off based on one or more of the destination, the current location, and the internal temperature of the cooling storage.
Thus, no known reference, either alone or in combination, would yield the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAE HYUN JIN whose telephone number is (571)272-8972. The examiner can normally be reached Monday-Friday 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAE HYUN JIN/Examiner, Art Unit 3763                                                                                                                                                                                                        

/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763